DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest A sample storage tube with a hinge comprising; a tube body 

The prior art of Kakuda (US Pub 2015/0371564) teaches an information writable area with an opaque material and [0058] formed at least on the upper portion of the pusher stopper lid and the bottom portion of the tube body but is silent to the hinge body has a dual layer structure comprising an opaque material layer and a light transmissive material layer, wherein the light transmissive material layer on an inner side of the 

The prior art of Turner (US Pub 2008/0257882) teaches [0053] the tube is essentially opaque and is connected by way of a hinge strap but is silent to the hinge body has a dual layer structure comprising an opaque material layer and a light transmissive material layer, wherein the light transmissive material layer on an inner side of the curved portion of the hinge body and the opaque material layer is on an outer side of the curved portion of the hinge body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798